Citation Nr: 0716197	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite, both feet.  

2.  Entitlement to an increased rating for the orthopedic 
manifestations of residuals of fracture, right wrist, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the orthopedic 
manifestations of residuals of fracture, right distal fibula 
(ankle), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to May 1958 
and May 1958 to May 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran was awarded service connection for residuals of 
fractures to both his right ankle and right wrist in a July 
1994 rating decision; both disabilities were rated as 
noncompensable.  This rating decision also granted service 
connection for chronic onychomycosis in both the left and 
right feet, and residuals, hernioplasty, left inguinal.  A 
June 1999 rating decision granted an increased rating of 
10 percent for service-connected residuals of fracture to the 
right ankle, and 10 percent for residual of fracture to the 
right wrist.  Thus, service connection for a skin disorder of 
the feet has been granted.  The issue of other disorders of 
the feet will be considered in the REMAND section below.

In January 2002, the veteran filed a claim for increased 
ratings for his service-connected right wrist and right 
ankle.  In June 2002, the RO denied the claims for increase.  
The veteran has perfected an appeal to those two issues.  In 
May 2005, the veteran filed a claim for service connection 
for residuals of frostbite to both feet.  This claim was 
denied in an August 2005 rating decision, and the veteran has 
perfected an appeal as to that issue.  

In December 2003, the veteran testified at a personal hearing 
before an employee of the Waco RO.  A transcript of that 
hearing has been associated with the claims file.  

In October 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Waco, Texas.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2006).

To the extent appellant desires to file a claim for skin 
pathology of the hands or neurological changes of the upper 
extremities, he should do so with the RO.

The issue of service connection for the residuals of 
frostbite is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The preponderance of the competent, probative evidence of 
record reflects that the residuals of a right wrist fracture 
are currently manifested by limitation of motion without 
ankylosis.

3.  The preponderance of the competent, probative evidence of 
record reflects that residuals of a right ankle fracture are 
currently manifested by limitation of dorsiflexion to 
10 degrees and plantar flexion to 30 degrees with no 
additional limitation to joint function caused by pain, 
fatigue, weakness, lack of endurance, or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
orthopedic manifestations of residuals of fracture, right 
wrist, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2006).  

2.  The criteria for a rating in excess of 10 percent for the 
orthopedic manifestations of residuals of fracture, right 
ankle, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

As to the claim for service connection for residuals of 
frostbite, both feet, by letter dated in June 2005, which is 
before initial consideration of the claim, VA advised the 
veteran of the essential elements of the VCAA.  VA informed 
the veteran of the types of evidence needed in a claim for 
service connection.  It also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

As to the claim for increased ratings, the veteran 
essentially received VCAA notice piecemeal.  In a January 
2002 letter, issued before the initial unfavorable decision, 
the veteran was given notice of what information VA needed 
from him, and was told to send any information he had 
pertaining to his claim for increased ratings.  Since that 
time, and after the initial unfavorable decision, in a 
January 2003 statement of the case, the veteran was told what 
is needed to substantiate claims for increased evaluations 
for his right ankle and right wrist disability.  In a June 
2004 supplemental statement of the case, the veteran was told 
what information VA would seek to provide and what 
information that he was expected to provide.

As noted above, the VCAA notice for the veteran's claim for 
increased ratings was issued after the initial unfavorable 
decision; however, any defect with respect to timing of the 
VCAA notice requirements was harmless error.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  Following the issuance 
of the last piece of VCAA notice, in June 2004, the veteran 
has had an opportunity to respond to the VCAA letter, 
supplement the record, and participate in the adjudicatory 
process.  The claim was subsequently readjudicated by the RO 
in May 2005, when the RO issued a supplemental statement of 
the case.  For these reasons, the veteran has not been 
prejudiced by the timing of a fully-compliant VCAA letter.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  As to the veteran's claim for service 
connection for residuals of frostbite to both his feet, the 
veteran was not given notice of the last two elements until 
after the initial unfavorable decision; however, the Board 
finds no prejudice to the veteran.  See Bernard, supra.  As 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Furthermore, the initial unfavorable decision was prior to 
the Court's decision in Dingess, and the veteran was given 
notice of that decision in a letter dated the same month as 
that decision.  

As to the veteran's claims for increased ratings, the veteran 
was not given notice of any of the elements until after the 
initial unfavorable decision; however, the Board finds no 
prejudice to the veteran.  See Bernard, supra.  The veteran 
is already service-connected for the disabilities he seeks to 
increase; therefore, the first three elements are not in 
dispute.  He is disputing the degree of disability, 
demonstrating actual knowledge of this element.  Finally, as 
the Board finds that no increase is warranted, further 
information about effective dates is not needed.  
Furthermore, the veteran was given notice of the degree of 
disability and effective dates in a letter dated March 2006 
(the same month the Court decided Dingess), and had an 
opportunity to respond to the letter, supplement the record, 
and participate in the adjudicatory process.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records and service medical records.  VA examinations were 
provided in connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Right Wrist

The veteran fractured his right wrist while in service; he is 
currently evaluated as 10 percent disabled for residuals of 
that fracture.  According to his VA examinations, the 
veteran's right hand is his major hand.

The veteran's service-connected disability is evaluated under 
Diagnostic Code 5215, which addresses limitation of motion of 
the wrist.  A 10 percent rating is warranted for either 
limitation of motion of the wrist (dorsiflexion less than 
15 degrees) or when the palmar flexion is limited in line 
with the forearm whether the major or minor hand is involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006).

Normal wrist dorsiflexion (extension) is to 70 degrees, with 
normal flexion to 80 degrees.  38 C.F.R. § 4.71a, Plate I.  
Normal ulnar deviation is to 45 degrees with radial deviation 
to 20 degrees.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for residuals of a 
fracture to the right wrist.  The veteran has complained of 
limitation of motion of his wrist, which is substantiated by 
the medical evidence in the claims file.  The current 
10 percent evaluation is the highest rating assignable under 
the rating criteria for limitation of motion of the wrist.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  A higher 
evaluation would require ankylosis of the wrist (i.e., no 
motion) or that the veteran's right hand was in a fixed 
position.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5213, 
5214.  There is no competent evidence that the veteran's 
right hand is either in a fixed position or is ankylosed to 
warrant consideration of those Diagnostic Codes, even by 
analogy.  See id.  For example, according to a November 2005 
VA examination, the veteran had 70 degrees of flexion and 60 
degrees of extension in his right wrist.  Ulnar deviation was 
45 degrees with radial deviation of 15 degrees.  When the 
examiner was asked to describe the position of the bones of 
the joint if ankylosis is present, the examiner stated "not 
applicable."  The Board finds that such findings would not 
allow consideration of Diagnostic Codes that contemplate a 
total lack of movement of the wrist or hand.  See id.

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran 
in obtaining a higher evaluation, as he is receiving the 
maximum disability evaluation for limitation of motion of the 
wrist.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(remand improper for the Board to consider functional loss 
due to pain because appellant was in receipt of maximum 
evaluation for limitation of function of the wrist).

B. Right Ankle

The veteran fractured his right ankle while in service; he is 
currently evaluated as 10 percent disabled for residuals of 
that fracture.  The veteran asserts that his disability 
warrants a higher evaluation.

Moderate limitation of motion of the ankle warrants a 
10 percent evaluation; a 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  The words "moderate" and "marked" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The veteran does not have malunion or nonunion of the tibia 
and fibula, ankylosis of the ankle, ankylosis of 
subastragalar or tarsal joint, or malunion of the os calcis 
or astragalus.  Therefore, Diagnostic Codes 5262, 5270, and 
5272-5273 are not applicable.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5262, 5270, 5271, 5273 (2006).

Nor is there evidence of moderate foot injury such as to 
warrant a 10 percent evaluation under DC 5284 (relating to 
other foot injuries).  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2006).

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the veteran 
warrants an evaluation in excess of 10 percent for his 
service-connected residuals of a fracture to the right ankle.  
The veteran's November 2005 VA examination shows that the 
veteran's right ankle had dorsiflexion to 10 degrees and 
plantar flexion to 30 degrees.  The examiner noted no 
additional limitation to joint function caused by pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
Board associates findings such as these with "moderate," 
rather than "marked" limitation of motion.  This range of 
motion also shows that the veteran's ankle is not ankylosed.  

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected residuals of a 
fracture of the right ankle are contemplated in the 
10 percent rating currently assigned.  There is no indication 
that pain, due to residuals of a fracture to the right ankle, 
causes functional loss greater than that contemplated by the 
10 percent evaluation assigned by the RO.  See 38 C.F.R. 
§ 4.40; DeLuca v. Brown, supra.

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 10 percent evaluation for residuals of a fracture to 
his right wrist, and more than a 10 percent evaluation for 
residuals of a fracture to his right ankle, the Board finds 
that the preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
10 percent for residuals of a fracture to his right wrist, 
and more than 10 percent for residuals of a fracture to his 
right ankle, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.  In view of the denial of entitlement to 
any increased evaluations, the Board finds no basis upon 
which to predicate assignment of "staged" ratings pursuant 
to Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for residuals 
of a fracture to his right wrist, and a10 percent evaluation 
for residuals of a fracture to his right ankle, are clearly 
contemplated in the Schedule and that the veteran's service-
connected disabilities are not exceptional nor unusual such 
as to preclude the use of the regular rating criteria. 


ORDER

Entitlement to an increased rating for the orthopedic 
manifestations of residuals of fracture, right wrist, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for the orthopedic 
manifestations of residuals of fracture, right distal fibula 
(ankle), currently evaluated as 10 percent disabling, is 
denied.




REMAND

As noted above, service connection has been granted for a 
skin disorder of the feet.  Service medical records showed a 
skin disorder during service, and revealed treatment that 
included removal of some toe nails.  The etiology of the skin 
disorder is not clear from the service medical records.

Appellant now claims that he has additional residuals of a 
cold injury to the feet.  To the extent he is claiming the 
skin disorder is due to cold injury, that matter is not at 
issue as service connection has been granted.

Findings do reveal some neurological changes in at least 1 
foot of unknown etiology.  It appears that this pathology may 
be what is at issue.  Further examination is now indicated

Accordingly, this issue is REMANDED for the following action:

Appellant should be offered the 
opportunity to identify any treatment of 
frostbite residuals of the feet that he 
has had since service.  Thereafter, the 
AMC/RO should, with his assistance as 
provided, attempt to obtain any pertinent 
treatment records.  As service connection 
has been granted for a skin disorder of 
the feet, records of that treatment need 
not be obtained.  Rather, treatment of 
neurological or vascular pathology should 
be sought.

Thereafter, and whether or not records 
are obtained, an appropriate VA 
examination should be scheduled.  Any 
neurological or other pathology should be 
identified, and to the extent possible, 
the etiology should be identified.  That 
is, if neurological or other pathology of 
the feet is shown, is it more likely than 
not (greater than 50 percent) due to 
exposure to cold?  If so, is there 
indication that the cold exposure took 
place in service.

Thereafter, the AMC/RO should readjudicate the instant claim.  
To the extent the benefits sought are not granted, appellant 
and his representative should be provided with a supplemental 
statement of the case, and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  The Board intimates no opinion as 
to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


